Name: Commission Regulation (EEC) No 2608/79 of 26 November 1979 fixing the amount of the securities applicable to certain olive oils released into free circulation in the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 11 . 79 Official Journal of the European Communities No L 300/ 19 COMMISSION REGULATION (EEC) No 2608/79 of 26 November 1979 fixing the amount of the securities applicable to certain olive oils released into free circulation in the Community amount of the security referred to in Article 9 of Regu ­ lation (EEC) No 3089/78 shall be, according to the Member State in which it is lodged :  35 598 Lit/ 100 kg,  186.84 FF/ 100 kg,  1 362.37 Bfrs/ 100 kg,  93.41 DM/100 kg,  93-94 Fl/ 100 kg,  19.72 £/ 100 kg, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (!), as last amended by Regulation (EEC) No 590/79 (2), Having regard to Council Regulation (EEC) No 3089/78 of 19 December 1978 laying down general rules in respect of aid for the consumption of olive oil (3 ), as amended by Regulation (EEC) No 2380/79 (4), and in particular the last subparagraph of Article 9 ( 1 ) thereof, Whereas, in the event of a substantial alteration in consumption aid, the last subparagraph of Article 9 ( 1 ) of Regulation (EEC) No 3089/78 authorizes the Commission, as soon as the alteration in such aid has been decided on, to adjust the amount of the security applicable to imported olive oils ; Whereas for the 1979/80 marketing year the amount of consumption aid has been increased substantially with effect from 1 November 1979 ; whereas, in order to avoid speculative transactions, it is appropriate to adjust the amount of the security to take account of that alteration ; Whereas, having regard to Article 2 of Regulation (EEC) No 2380/79, this alteration should be applied with effect from the date on which such speculation could occur, HAS ADOPTED THIS REGULATION : Article 1 1 . Without prejudice to the second subparagraph of Article 13 (2) of Regulation (EEC) No 557/79 (5 ), the  22-12 £Irl/ 100 kg,  247-19 Dkr/ 100 kg. 2 . The security referred to above shall apply : (a) to olive oils released into free circulation before 1 November 1979 under import licenses issued on applications submitted, under the levy tendering procedure provided for in Article 16 of Regulation No 136/66/EEC, on 15 and 16 October and on 22 and 23 October 1979 ; (b) to quantities of olive oil of not more than 20 tonnes released into free circulation before 1 November 1979 under licences issued on or after 22 October 1979 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 22 October 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 November 1979 . For the Commission Finn GUNDELACH Vice-President ( ») OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 78 , 30 . 3 . 1979, p . 1 . (3 ) OJ No L 369, 29 . 12 . 1978 , p . 12 . (4) OJ No L 274, 31 . 10 . 1979, p. 5 . (5) OJ No L 73, 24 . 3 . 1979, p. 13 .